648 F.2d 241
GOLDEN ISLES CONVALESCENT CENTER, INC., d/b/a HallandaleRehabilitation Center, Etc., et al., Plaintiffs-Appellees,v.Richard S. SCHWEIKER, Individually and as Secretary of theDepartment of Health and Human Services, Defendant,William J. Page, Jr., Individually and as Secretary of theDepartment of Health and Rehabilitative Servicesof the State of Florida et al.,Defendants-Appellants.FLORIDA NURSING HOME ASSOCIATION et al., Plaintiffs-Appellants,v.William PAGE, Jr., et al., Defendants-Appellees,The Department of Health and Human Services and Richard S.Schweiker, Secretary of Health and Human Services,Defendants.GOLDEN ISLES CONVALESCENT CENTER, INC., et al., Plaintiffs-Appellants,v.William PAGE, Jr., et al., Defendants,The Department of Health and Human Services and Richard S.Schweiker, Secretary of Health and Human Services,Defendants-Appellees.
Nos. 77-3467, 78-2745.
United States Court of Appeals,Fifth Circuit.
June 15, 1981.

Dempsey & Slaughter, Bernard H. Dempsey, Jr., Harrison T. Slaughter, Jr., Joseph B. Whitebread, Jr., A. Thomas Mihok, Orlando, Fla., for Florida Nursing Home Assoc., et al.
Shaw & Segall, Elliot S. Shaw, Miami, Fla., for Golden Isles Convalescent Center, Inc., et al.
James G. Mahorner, Dept. of Health & Rehabilitative Services, Tallahassee, Fla., for defendants-appellants.
Bill Allain, Atty. Gen. for State of Mississippi, Jim R. Bruce, Sp. Asst. Atty. Gen., Jackson, Miss., amicus curiae.
Before AINSWORTH and HENDERSON, Circuit Judges, and HUNTER*, District Judge.
PER CURIAM:


1
This court has received the order of the Supreme Court of the United States dated March 2, 1981 in the above-entitled matter wherein this court's judgment is reversed, -- U.S. --, 101 S.Ct. 1032, 67 L.Ed.2d 132, and this cause is remanded, to us for further proceedings in conformity with the opinion of the Supreme Court.


2
IT IS ORDERED AND ADJUDGED that this case be remanded to the United States District Court for the Southern District of Florida for further proceedings in conformity with the opinion of this court and the entry of an appropriate judgment.



*
 District Judge of the Western District of Louisiana, sitting by designation